08-3974-ag
         Zheng v. Holder
                                                                                        BIA
                                                                                   Ferris, IJ
                                                                               A095 377 251
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 5 th day of March, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                       Chief Judge,
 9                JOSEPH M. McLAUGHLIN,
10                GERARD E. LYNCH,
11                       Circuit Judges.
12       _______________________________________
13
14       YING ZHENG,
15                Petitioner,
16
17                         v.                                   08-3974-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL, *
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:               Thomas V. Massucci, New York, New
25                                     York.

                      *
                    Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Eric H. Holder, Jr., is
             automatically substituted for former Attorney General
             Michael B. Mukasey as respondent in this case.
1    FOR RESPONDENT:         Tony West, Assistant Attorney
2                            General; Ethan B. Kanter, Senior
3                            Litigation Counsel, Glen T. Jaeger,
4                            Trial Attorney, Office of
5                            Immigration Litigation, United
6                            States Department of Justice,
7                            Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED, that the petition for review

12   is DENIED.

13       Ying Zheng, a native and citizen of the People’s

14   Republic of China, seeks review of a July 21, 2008 order of

15   the BIA, affirming the December 22, 2004 decision of

16   Immigration Judge (“IJ”) Noel Ferris, which denied her

17   application for asylum and withholding of removal.     In re

18   Ying Zheng, No. A095 377 251 (B.I.A. July 21, 2008), aff’g

19   No. A095 377 251 (Immig. Ct. N.Y. City Dec. 22, 2004).     We

20   assume the parties’ familiarity with the underlying facts

21   and procedural history in this case.

22       Under the circumstances of this case, we review the

23   BIA’s decision alone.   See Belortaja v. Gonzales, 484 F.3d

24   619, 623 (2d Cir. 2007).   The applicable standards of review

25   are well-established.   See Corovic v. Mukasey, 519 F.3d 90,

26   95 (2d Cir. 2008); Salimatou Bah v. Mukasey, 529 F.3d 99,



                                   2
1    110 (2d Cir. 2008).

2        Substantial evidence supports the BIA’s determination

3    that Zheng failed to demonstrate her eligibility for asylum

4    or withholding of removal.     Her claim is premised on forced

5    use of an intrauterine device (“IUD”), which is not a per se

6    form of persecution.     Xia Fan Huang v. Holder, 591 F.3d 124,

7    129-30 (2d Cir. 2010).     Moreover, the record does not compel

8    the conclusion that Zheng demonstrated surrounding

9    circumstances rising to the level of persecution.     See id.

10   at 128-30; see also Matter of M-F-W- & L-G-, 24 I. & N. Dec.

11   633, 639-42 (B.I.A. 2008) (citing Ivanishvili v. U.S. Dep’t

12   of Justice, 433 F.3d 332, 341 (2d Cir. 2006) and Chen v.

13   U.S. INS, 359 F.3d 121, 128 (2d Cir. 2004)).     Because

14   substantial evidence supports the BIA’s determination that

15   Zheng failed to demonstrate that she suffered past

16   persecution, she was not entitled to a presumption of a

17   well-founded fear or likelihood of future persecution.     See

18   8 C.F.R. §§ 1208.13(b)(1), 1208.16(b)(1).      Zheng has not

19   alleged a prospective fear of persecution independent of her

20   purported involuntary IUD insertion.     Accordingly, the BIA

21   reasonably denied Zheng’s applications for asylum and

22   withholding of removal, and we need not consider her


                                     3
1    alternative arguments that her purportedly involuntary IUD

2    insertion occurred on account of a protected ground, see 8

3    U.S.C. § 1101(a)(42); see also 8 C.F.R. § 1208.16(b)(1).

4        For the foregoing reasons, the petition for review is

5    DENIED.   As we have completed our review, any stay of

6    removal that the Court previously granted in this petition

7    is VACATED, and any pending motion for a stay of removal in

8    this petition is DISMISSED as moot. Any pending request for

9    oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe, Clerk
14
15




                                    4